Citation Nr: 1036381	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  

3.  Entitlement to non-service-connected pension.  

4.  Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to September 
1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 10 percent 
rating for a left knee disability and denied the Veteran's claims 
for TDIU, non-service-connected pension, and special monthly 
pension.  The Veteran testified before the Board in May 2010.  

The issue of an increased rating for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In a May 2010 communication and at his May 2010 hearing before 
the Board, the Veteran withdrew his appeal concerning entitlement 
to TDIU, non-service-connected pension, and special monthly 
pension.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues 
of entitlement to TDIU, non-service-connected pension, and 
special monthly pension have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2009).  

In November 2008, the Veteran submitted a substantive appeal 
perfecting his appeal as to the issues of entitlement to TDIU, 
non-service-connected pension, and special monthly pension, as 
identified in the September 2008 statement of the case.  

In a May 2010 written communication and at his May 2010 hearing 
before the Board, the Veteran stated that he wished to have his 
pending claims of entitlement to TDIU, non-service-connected 
pension, and special monthly pension before the Board withdrawn.  
The Veteran's written statement indicating his intention to 
withdraw the appeal as to these issues satisfies the requirements 
for the withdrawal of a substantive appeal.  Additionally, the 
Veteran's testimony indicating his intention to withdraw the 
appeal as to these issues, once transcribed as a part of the 
record of his hearing, also satisfies the requirements for the 
withdrawal of substantive appeals.  Tomlin v. Brown, 5 Vet. App. 
355 (1993).   

As the appellant has withdrawn his appeal as to the issues of 
entitlement to TDIU, non-service-connected pension, and special 
monthly pension, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to TDIU, non-service-
connected pension, and special monthly pension are dismissed.  


ORDER

The appeal concerning the issues of entitlement to TDIU, non-
service-connected pension, and special monthly pension is 
dismissed.


REMAND

Additional development is needed prior to further disposition of 
the claim for an increased rating for a left knee disability.  

In his May 2010 testimony before the Board, the Veteran stated 
that since his last VA examination, he had received treatment at 
the Gainesville, Florida, VA medical center every month for his 
left knee disability.  Therefore, it appears that there are VA 
medical records since June 2007 in which the Veteran was treated 
for his left knee disability.  However, a review of the record 
indicates that these records have not yet been associated with 
the Veteran's claims file.  Because information sufficient to 
allow for a search of the Veteran's VA medical records since June 
2007 is available, and these records may be useful in deciding 
the Veteran's claim, an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The Veteran was last afforded a VA examination for his left knee 
disability in June 2007.  When available evidence is too old for 
an adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
examination is not unduly remote, he has asserted that his 
disability has worsened since the last examination.  
Specifically, he alleges that his constant left knee pain has 
worsened and that he has less than 50 percent range of motion in 
his left knee.  He also reports that he has left knee instability 
and that although he started wearing a knee brace in June 2009, 
his knee still gave out a couple of times and caused him to fall.

Because there may have been significant changes in the Veteran's 
condition, the Board finds that a new examination of the joints 
is needed to fully and fairly evaluate the Veteran's claim for an 
increased initial rating.  Allday v. Brown, 7 Vet. App. 517 
(1995) (where the record does not adequately reveal current state 
of disability, fulfillment of duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since previous examination); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA medical center in 
Gainesville, Florida, the Veteran's 
medical records since June 2007 and 
associate them with the claims file.  If 
any of the above requested records are 
shown to be at another storage facility, a 
request should be made to the appropriate 
storage facility.  All efforts to obtain 
the records should be fully documented, 
and the facilities must provide a negative 
response if records are not available.   

2.  Schedule the Veteran for a joints 
examination to determine the current 
severity of his service-connected left 
knee disability.  Specifically, the 
examiner should note any limitation of 
motion, to include limitation of flexion 
and extension.  The examiner should also 
state whether or not the Veteran has left 
knee instability and if so, whether it is 
slight, moderate, or severe.  The examiner 
should state whether the Veteran has any 
dislocated semilunar cartilage with 
frequent episodes of locking, pain, and 
effusion into the left knee joint.  The 
claims folder should be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
also state whether there is pain on 
motion, excess motion, fatigability, or 
incoordination, that results in additional 
disability.

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


